On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit.

Per Curiam:

The motion for stay of execution of death sentence and the peti*809tion for writ of certiorari to the Court of Appeals for the Ninth Circuit are granted. The judgment of that court is reversed, and the case is remanded so that the petitioner’s application for a certificate of probable cause maybe entertained on its merits. House v. Mayo, 324 U. S. 42, 48 (1945).
Petitioner pro se. Edmund G. Brown, Attorney General of California, Clarence A. Linn, Assistant Attorney General, and Arlo E. Smith, Deputy Attorney General, for respondent.